  Case 17-81249      Doc 28       Filed 02/21/19 Entered 02/21/19 10:55:46           Desc Main
                                    Document     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: BRANDI K. MATTHEWS                    §       Case No. 17-81249
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/24/2017.

       2) The plan was confirmed on 07/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 07/05/2018.

       5) The case was dismissed on 08/09/2018.

       6) Number of months from filing or conversion to last payment: 11.

       7) Number of months case was pending: 20.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81249      Doc 28       Filed 02/21/19 Entered 02/21/19 10:55:46        Desc Main
                                    Document     Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 2,888.00
      Less amount refunded to debtor(s)                        $ 25.00
NET RECEIPTS                                                                      $ 2,863.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 678.18
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 259.82
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 938.00

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed        Paid        Paid
SPRINGER LAW FIRM                   Lgl      4,000.00   4,000.00       4,000.00     678.18        0.00
CITIZENS FINANCE                    Sec      9,300.00   6,950.00       6,950.00   1,925.00        0.00
CITIZENS FINANCE                    Uns         87.00   2,251.47       2,251.47       0.00        0.00
AT& T MOBILITY                      Uns      1,394.00        NA             NA        0.00        0.00
BLACKHAWK BANK                      Uns        250.00        NA             NA        0.00        0.00
CHASE BANK                          Uns        250.00        NA             NA        0.00        0.00
CHECK INTO CASH INC                 Uns        360.66     360.66         360.66       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        300.00     648.15         648.15       0.00        0.00
HURD PROPERTIES II LLC              Uns      5,852.00        NA             NA        0.00        0.00
NICOR GAS                           Uns        500.00   1,535.25       1,535.25       0.00        0.00
PNC BANK                            Uns        250.00        NA             NA        0.00        0.00
SECURITY FINANCE CORPORATION        Uns        696.00        NA             NA        0.00        0.00
SECURITY FINANCE CORPORATION        Uns        390.00        NA             NA        0.00        0.00
US CELLULAR BY AMERICAN             Uns        714.00   1,625.98       1,625.98       0.00        0.00
WINNEBAGO COUNTY CIRCUIT            Uns        250.00        NA             NA        0.00        0.00
SFC                                 Uns          0.00     682.39         682.39       0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00     595.17         595.17       0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81249      Doc 28       Filed 02/21/19 Entered 02/21/19 10:55:46     Desc Main
                                    Document     Page 3 of 4




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                   $ 6,950.00       $ 1,925.00                $ 0.00
      All Other Secured                              $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 6,950.00       $ 1,925.00                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 7,699.07           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 938.00
       Disbursements to Creditors               $ 1,925.00

TOTAL DISBURSEMENTS:                                             $ 2,863.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-81249        Doc 28      Filed 02/21/19 Entered 02/21/19 10:55:46               Desc Main
                                     Document     Page 4 of 4




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
